McCay, Judge.
Upon its face, as appears by its date, this contract is not within the Act of October 13th, 1870; but is claimed to be within it, because it is said to be a renewal of a contract made before the 1st of June, 1865. Is that so? When these parties came together, in November, 1865, to settle their transactions, they had the contract for the year’s board to adjust, together with the other matters between. The contract for the board had been in reference to Confederate money and Confederate jlrices. The girls had not boarded, in fact, but about nine months, and three of those months had been after the war was over, when new rates and new prices must be agreed on. All this they adjusted; they settled the value of the board for the nine months on a new basis and at a new price; they canceled the old contract and made a new one. It is an abuse of terms to term this transaction a renewal of the old contract. It was wholly a new one, based, it is true, partly on the old consideration, but also based on the fact that the girls had not boarded for a year, andón the new consideration, to-wit: the board for three months after the war. We do not think this was a renewal. It was a new contract, having to a considerable extent new considerations, and- having also new parties. Indeed, we should be slow to hold that any contract made after the war, in which the equities of a Confederate contract were adjusted, and a note taken payable in United States currency for the amount agreed upon, was a renewal of the old. Surely it cannot be said that no new consideration enters into such a contract. The adjustment of the true equities of the contract is itself a large «element of the contract. In this case there is much more; here is the knocking off the three months, from August to November, and the new agreement as to the three months after the war. This is not a renewal, and the tax affidavit is not required.
When this case was before this Court on a previous occasion we granted the defendants a new trial, because the de*79fendants insisted that the note sued on was given under such circumstances as authorized them to go behind it and show that the considerations for which it was given were for less than the face of the note indicated. We did not, however, in that case adjudge that the note was given under such circumstances. The defendants offered to show facts that might lead to such an inference, and the Court rejected the evidence. In this we thought the Court erred. The parties have now been heard, and they have gone to the jury, on the trial, on the two issues presented. First, was the note given under a mistake? Were the parties when they gave it, so under the influence of the plaintiff, as that the settlement was not a free settlement of the matters between them? Second, admitting this, does it appear, from the evidence, that the note is for more than a true equitable settlement would have demanded?
The verdict of the jury for the plaintiff is sustainable if the defendants have failed to show that the settlement was not free or that it was inequitable. Our judgment is that the verdict of the jury is right under the evidence upon both points; that it is not such a verdict as this Court is authorized, under the law, to disturb. Both Mr. Greene and Miss Greene state, even now, that they have no serious complaint as to the amount; they only find fault with the act of the plaintiff in violating his promise not to sue it as soon, as by its terms he had a right to do. And even this, as it appears from the testimony, he has only done because they notified him they would never pay it except when forced to do so by law. Nor do they, either of them, pretend now, under oath, that they were¡jat all under any improper influence. They-made the settlement freely, and the amount of the note was such as they thought they were justly due to the plaintiff. If the jury were satisfied of this, (and we think there was evidence authorizing such a belief,) then they were not bound to go any further. If the parties had themselves freely gone over their Confederate transactions for 1865, and fixed what they deemed to be the amount due in United States currency, *80it was not for the jury to go over it again and apply their notions of equity to it. But had the jury done this we are not prepared to say the verdict is illegal. Barber’s tables is not the only rule of the value of the board, or even of the Confederate money. As is notorious, juries have very rarely settled Confederate transactions on that basis; this Court has uniformly held that it will not scan verdicts adjusting the equities between parties growing out of such transactions very closely, and, we think, under this rule, the verdict ought not to be disturbed.
Judgment affirmed.